DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not show an artificial light source comprising a solar collector implanted into a hole of the bioreactor. The Figures do not show an optical fiber in communication with a solar collector.  Therefore, these features must be shown or canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leupold (US 20200283710) in view of Im (US 20120171733) and Katoch (US 20110070632).
	With respect to claim 1, Leupold discloses a bioreactor system for cultivating microalgae.  The system includes a bioreactor (Figure 1:1a) comprising two or more holes (Figure 1:12).  The bioreactor contains a culture medium (Figure 1:8) comprising a carbon source and microalgae. This is described in at least paragraphs [0109] and [0203].  One or more light sources (Figure 1:15) are implanted into each of the one of more holes, wherein each of the light sources produce an irradiance of light in the region of the visible spectrum in a sufficient intensity to promote the growth of the microalgae.  Leupold further states in at least paragraphs [0021] and [0039] that the one or more light sources may include an LED and/or may produce fluorescent light (e.g. a fluorescent tube).  Although Leupold teaches that additional elements may be provided, such as an agitation system (Figure 1:3, 5), it would have been obvious to forgo mixing for purposes of simplicity or when agitation is not necessary.  Leupold shows certain embodiments (see Fig. 4) where an agitation system is not used, and the system consists of a bioreactor having two or more holes, a culture medium, a microalgae and an artificial light source implanted into at least a first hole.	
It is unclear, however, if the microalgae disclosed by Leupold comprises mixotrophic strains adopted for autotrophic and heterotrophic growth.
	Im discloses a bioreactor system for cultivating microalgae comprising a bioreactor having one or more light sources.  Im teaches in at least paragraphs [0007], [0011] and [0021] that different types of microalgae have different photoreceptors sensitive to different regions of the visible spectrum, and that light produced by the light sources may be used to regulate physiological and developmental processes.  Im further describes in at least paragraphs [0060] that the microalgae may be photoautotrophs and/or heterotrophs.  Paragraph [0007] describes that mixotrophic conditions typically occur during microalgae cultivation. 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the microalgae disclosed by Leupold have photoreceptors sensitive to particular regions of the visible spectrum (in the event that this is not already an inherent feature of the microalgae).  Im teaches that it is known in the art to regulate illumination parameters during cultivation to direct microalgae activity based on the type of photoreceptor (e.g. phytochromes, cryptochromes, NPHs) present within the microalgae strain.

	Leupold and Im, however, still differ from Applicant’s claimed invention because Leupold does not appear to expressly state that at least a second hole has a solar collector implanted therein for delivering light to the interior of the bioreactor.
	Katoch discloses a bioreactor system for cultivating microalgae comprising a bioreactor having one or more holes.  Katoch teaches that a solar collector (Figure 1a:4,5) may be implanted into a first hole in order to collect natural sunlight and transmit the sunlight into an interior of the bioreactor via an optical fiber (Figure 1a:6).  This is described in at least paragraphs [0039]., [0047]-[0049] and [0052]-[0054].
	Before the effective filing date of the claimed invention, it would have been obvious to insert a solar collector into at least one of the holes disclosed by Leupold as an alternative way to deliver light to the interior of the bioreactor.  Katoch teaches that solar collectors provided in communication with a light guide (e.g. optical fibers) are effective and inexpensive means for transmitting light to an algae culture location.  As evidenced by Katoch, it is common in the art to back-up sunlight-based light sources with artificial light sources in the event of prolonged cloudy weather.  Those of ordinary skill would have been interested in experimenting with different light sources implanted into each of the different access holes taught by Leupold.  It is prima facie obvious to apply a known technique (here, the use of a solar collector and optical fiber) to a known device ready for improvement to yield predictable result.  See MPEP 2143.
	
	With respect to claim 6, Leupold, Im and Katoch disclose the combination as described above.  The bioreactors of both references are fermentation tanks.

	With respect to claim 7, Leupold, Im and Katoch disclose the combination as described above.  Im teaches in at least paragraph [0011] that the microalgae may be a Botryococcus, Neochloris or Chlamydomonas strain.

	With respect to claims 8 and 9, Leupold, Im and Katoch disclose the combination as described above.  Im further indicates in paragraphs [0010]-[0012] that the carbon source within the medium is glucose.

	With respect to claims 22 and 23, Leupold, Im and Katoch disclose the combination as described above.  The Leupold bioreactor is fully capable of accommodating a wide variety of culture medium compositions, including those having varying carbon concentrations and trace metals.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Alternatively, it would have been obvious to optimize the carbon and trace metal concentrations through routine experimentation.  See, for example, paragraph [0111] of Im.

Response to Arguments
In response to Applicant’s amendments filed 25 July 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Leupold with Im and Katoch.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799